Citation Nr: 0117826	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  98-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
otitis media with a history of right mastoidectomy, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from September 1952 
to August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating determination of 
the St. Petersburg Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has been shown to have as high as Level XI 
hearing in his right ear but no more than level II hearing in 
his left ear at the time of any VA audiological examination 
performed during the course of his present appeal.   

2.  The veteran's service-connected otitis media with a 
history of right mastoidectomy results in intermittent 
suppuration.


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.87, Tables VI, VII, 
Diagnostic Codes 6100, 6101 (effective prior to June 10, 
1999); 38 C.F.R. §§ 4.85, 4.86a, 4.87, Tables VI, VIa, VII, 
Diagnostic Code 6100 (2000).  

The criteria for an evaluation in excess of 10 percent for 
otitis media with a history of right mastoidectomy have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2000); 38 C.F.R. §§ 4.87a, Diagnostic 
Code 6200 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The Board concludes 
the discussions in the rating decisions, the SOCs and the 
SSOCs, informed the appellant of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  There is no indication in this case that the 
appellant's claim for benefits is incomplete.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was afforded numerous VA 
examinations during the course of this appeal.  Moreover, in 
June 1999, the Board remanded this matter for additional 
development, with said development being accomplished.  As 
such, the Board finds that there is more than sufficient 
evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Disability evaluations are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2000).  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

During the veteran's appeal changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs effective June 10, 1999.  (codified in 
relevant portion at 38 C.F.R. §§ 4.85 Tables VI, VII, 
Diagnostic Code 6100).

Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  However, 
the amendment also added the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment 
using Table VIa.  This table applies when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000 and 4000 Hertz) is 55 decibels or more; in that 
case the Roman numeral designation for hearing impairment  
from either Table VI or Table VIa, whichever results in the 
higher numeral, will be applied.  Each ear is evaluated 
separately.  Table VIa is also applied when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz; this situation in not found 
in this case.

Evaluations of bilateral defective hearing range from zero 
percent to 100 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

With respect to the veteran's claim for an increased rating 
for otitis media with a history of right mastoidectomy, the 
Board observes that, effective as of June 10, 1999, certain 
regulatory changes were recently made to the criteria for 
evaluating ear disabilities, including otitis media as well 
as hearing loss. See 38 C.F.R. § 4.86 (2000); see also 64 
Fed. Reg. 25202- 25210 (1999).

Under the old criteria in effect prior to June 10, 1999, for 
Diagnostic Code 6200, a 10 percent disability evaluation, 
which was the maximum allowed, was awarded for chronic 
suppurative otitis media, during the continuance of the 
suppurative process. 38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1998).  Any rating was to be combined with ratings for loss 
of hearing.  Id.  Under Diagnostic Code 6201, if the veteran 
presented with chronic catarrhal otitis media, a compensable 
disability evaluation could be awarded according to the 
veteran's hearing loss, if any.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6201 (1998).  Catarrh is inflammation of a 
mucous membrane with a free discharge, especially such 
inflammation of the air passages of the head and throat.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 278 (28th ed. 1994).

Under the new criteria, effective June 10, 1999, a 10 percent 
disability evaluation, the maximum allowed, is awarded for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), during suppuration, or 
with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  
Evaluations of hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull, are to be rated separately.  Under Diagnostic 
Code 6201, if the veteran presents with chronic 
nonsuppurative otitis media with effusion (serous otitis 
media), a compensable disability rating may be awarded, based 
on the veteran's hearing loss, if any.  38 C.F.R. § 4.87, 
Diagnostic Code 6201 (2000).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

Factual Background

A review of the record demonstrates that following a July 
1956 VA examination, wherein diagnoses of chronic bilateral 
otitis media and bilateral defective hearing were rendered, 
the RO granted service connection for otitis media with 
defective hearing and assigned a noncompensable disability 
evaluation.  

At the time of a September 1958 VA examination, the veteran 
was found to have chronic suppurative right otitis media and 
bilateral defective hearing.  In a January 1959 rating 
determination, the RO assigned separate 10 percent disability 
evaluations for bilateral defective hearing and right chronic 
suppurative otitis media.  In a February 1959 rating 
determination, the RO increased the veteran's disability 
evaluation for his bilateral defective hearing from 10 to 20 
percent.  

At the time of a May 1963 VA examination, the veteran's 
otitis media was found to be inactive.  In a May 1964 rating 
determination, the RO decreased the veteran's otitis media 
disability evaluation from 10 percent to noncompensable.  

In December 1975, the veteran was hospitalized with 
complaints of discharge from the right ear for the past year.  
A modified radical right mastoidectomy was performed at that 
time.  In April 1976, the veteran was afforded a VA 
audiological examination.  

In an August 1976 rating determination, the RO decreased the 
veteran's disability evaluation for his hearing loss from 20 
to 10 percent and assigned a temporary total disability 
evaluation for residuals of the December 1975 hospitalization 
to April 1, 1976, and a 10 percent disability evaluation 
thereafter.  

In November 1977, the veteran was again hospitalized for 
revision of the previous mastoidectomy with excision of 
granulation tissue.  In March 1978, the RO assigned a 
temporary total disability evaluation until January 1, 1978, 
and a 10 percent disability evaluation thereafter.  

At the time of a May 1995 VA examination, the veteran was 
found to have a well healed mastoid cavity on the right.  The 
tympanic membrane on the left was slightly retracted with an 
anterior superior perforation.  Decibel level readings of 65, 
55, 65, and 90, in the right ear, and 35, 30, 45, and 80, in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 
reported.  Speech discrimination was 100 percent, 
bilaterally.  A June 1995 rating determination continued the 
10 percent disability evaluation for bilateral hearing loss 
and otitis media status post right mastoidectomy.  

In February 1997, the veteran requested increased evaluations 
for his service-connected disabilities.  

Outpatient treatment records received in conjunction with the 
veteran's request for an increased evaluation demonstrate 
that at the time of an October 1995 visit, the veteran 
reported having a grey clump, drainage, and a foul odor 
recently coming from his right ear.  Otoscopic examination 
revealed slight dampness on the right but no drainage or 
blockage, bilaterally.  At the time of a November 1995 
outpatient visit, the veteran had both his left and right 
ears cleared of cerumen.  

In October 1996, the veteran was seen with increasing 
complaints of vertigo.  It was the examiner's impression that 
the veteran had mild vertigo secondary to his chronic ear 
problems.  

In May 1997, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
reported a long history of hearing loss since childhood.  He 
stated that he had trouble hearing, particularly when there 
was background noise.  The veteran reported having occasional 
otalgias.  He also noted having intermittent mild right-sided 
ear drainage.  He further indicated that he was having 
occasional light-headedness when moving his head quickly.  

Physical examination revealed a very retracted left tympanic 
membrane.  The veteran had what appeared to be an 
incudostapediopexy.  There was a very thin area in the drum 
with a possible small perforation.  There was no definite 
cholesteatoma.  There was evidence of a right canal wall 
mastoidectomy but no evidence of cholesteatoma on the side.  
There was no infection and only scant debris.  

An audiometeric examination revealed right greater than left 
mixed hearing loss.  The speech reception threshold (SRT) was 
74 on the right and 44 on the left.  Speech discrimination 
was noted to be 180 percent on the right and 94 percent on 
the left.  A pressure seal could not be obtained on either 
side.  Reliability was felt to be good.  It was the 
examiner's assessment that the veteran had right greater than 
left mixed hearing loss.  He noted that the conductive 
components of the hearing loss were related to his chronic 
ear infections and previous mastoidectomy.  

In June 1999, the Board remanded this matter for additional 
development, to include conducting an additional examination 
and considering the newly enacted legislation.  The RO also 
noted that the May 1997 report of 180 percent discrimination 
was inconsistent with the rating criteria.  

In August 1999, the veteran was afforded an additional VA 
audiological examination.  An audiological evaluation 
revealed decibel level readings of 90, 85, 95, and 105+, in 
the right ear and 35, 30, 45, and 85, in the left ear at 
1000, 2000, 3000, and 4000 Hertz; the average was 94 in the 
right ear and 49 in the left.  Speech recognition testing was 
88 percent in the right ear and 94 percent in the left ear.  
The examiner indicated that the veteran had severe to 
profound mixed hearing loss in the right ear and moderate to 
profound hearing loss with some recovery to mild levels at 
the mid-frequencies in the left ear.  

In July 2000, the veteran was afforded a VA audiological 
examination.  Examination revealed decibel level readings of 
85, 60, 70, and 105+ in the right ear and 50, 45, 50, and 90 
, in the left ear at 1000, 2000, 3000, and 4000 Hertz; the 
average was 80 in the right ear and 59 in the left.  Speech 
recognition testing was 84 percent in the right ear and 96 
percent in the left ear.  It was the examiner's impression 
that the veteran had moderately severe to profound mixed 
hearing loss of the right ear and mild to profound mixed 
hearing loss in the left ear.  

In July 2000, the veteran was also afforded a VA ENT 
examination.  At he time of the examination, the veteran 
reported that he had had some otorrhea over the past year but 
that he had not had any otorrhea in the past six to nine 
months.  The veteran indicated that he occasionally had some 
imbalance and rarely had vertigo.  His gait and balance were 
otherwise unremarkable.  

Physical examination revealed that the bilateral auricles and 
external auditory canals were unremarkable.  The veteran had 
a defect of his right mastoid.  The left mastoid was normal.  
The right mastoid BULL was clean and the tympanic membrane 
was intact.  There was no significant debris or cerumen 
present.  There was no active ear disease on the right.  
Evidence of complications of prior ear disease resulting in 
mastoid defect and surgical changes was present.  The left 
tympanic membrane demonstrated significant tympanic membrane 
atelectasis specifically in the pars flaccida region with a 
large pocket in the pars flaccida region.  There was no 
debris present.  There was complete erosion of the long 
process incus with myringostapediopexy.  With insufflation of 
the left ear an audible whistle could be heard suggesting a 
tympanic membrane perforation.  There was active ear disease 
present in the left ear and complications of ear disease were 
present.  

Audiogram results were reviewed.  The audiogram revealed 
bilateral mixed hearing loss, worse on the right compared to 
the left.  SRT on the right was 64 and on the left was 38.  
Speech discrimination was 84 percent on the right and 96 
percent on the left.  

Axis I diagnoses of status post right tympanomastoidectomy 
surgeries by FORD and severe left tympanic membrane 
atelectasis and chronic otitis media were rendered.  It was 
the examiner's impression that the veteran's right 
mastoidectomy and left tympanic membrane atelectasis were due 
to chronic Eustachian tube dysfunction which was present 
prior to his military duties.  The veteran had multiple 
procedures performed on the right ear resulting in a 
conductive hearing loss, which was due to chronic middle ear 
disease and the surgical procedures.  It was also the 
examiner's impression that there was no evidence of 
complications of labyrinthitis or facial nerve paralysis.  
Hearing loss and tenderness were present as a result of the 
chronic middle ear disease.  Some impairment due to hearing 
loss was noted.  

In October 2000, the veteran reported that his hearing loss 
and ear condition had worsened.  

In January 2001, the veteran was afforded an additional VA 
examination.  At the time of his audiological examination, 
the veteran reported that he had had no infections in his 
left ear for several years and an infection in his right ear 
approximately one year ago.  

Audiological evaluation revealed decibel level readings of 
105, 80, 95 and 105 in the right ear, for a reported average 
of 96, and 45, 85, 85, and 75 in the left ear, for an average 
of "60," at the 1000, 2000, 3000, and 4000 Hertz levels.  
Speech recognition testing was 88 percent in the right ear 
and 100 percent in the left ear.  It was the examiner's 
impression that the pure-tone test results indicated severe 
to profound mixed hearing loss in the right ear with 35-55 
decibel air-bone gap and mild to profound sensorineural 
hearing loss of the left ear.  Another report of audiological 
evaluation dated 5 days later was the same except for a 
decibel level reading of 205 at 1000 Hertz in the right ear.

At the time of the January 2001 ENT examination, the veteran 
reported that while he had had significant problems with 
vertigo in the past, this to a large extent had abated and he 
had not had significant problems with vertigo in the last 
several years.  He further noted that he had not had 
discharge from the ear in the past year.  He stated that he 
had occasional sharp pain in the ear but no pruritis.  

Physical examination of the auricle revealed no tissue loss.  
Examination of the auditory canal revealed no edema, scaling, 
or discharge.  The left tympanic membrane was intact.  There 
was significant retraction but no cholesteatoma, perforation, 
or discharge.  Examination of the right side showed a large 
mastoid cavity with no evidence of ossicular chain.  The 
round and oval windows were plainly visible through the drum, 
which was retracted and adherent to these areas.  However, 
there was no evidence of discharge, infection, cholesteatoma 
or perforation.  

It was the examiner's impression that the veteran had been 
treated for chronic otitis media and cholesteatoma with 
mastoidectomy.  The most recent surgery removed the ossicles 
and left the veteran with profound hearing loss in the right 
ear.  The examiner indicated that the hearing loss that the 
veteran had in the right ear was attributable to his chronic 
otitis media and cholesteatoma and the surgical treatment 
that he had for treatment of this affliction.  

Analysis

The Board is of the opinion that an evaluation in excess of 
10 percent is not warranted for the veteran's bilateral 
hearing loss.  The Board notes that the veteran has been 
afforded multiple VA audiological evaluations during the 
course of his appeal.  The May 1997 VA audiological 
evaluation revealed an average decibel level reading of 44 in 
the left ear with a speech discrimination score of 94 
percent.  This equates to level I hearing in the left ear.  
The average decibel level reading for the right ear was 74.  
Assuming that the veteran's speech recognition level was 100 
percent (the Board notes that this matter was remanded in 
June 1999 as a result of the 180 percent reading not being 
valid for VA rating purposes) this would equate to level II 
hearing in the right ear.  Assuming that the speech 
recognition was 80 percent in the right ear, this would 
equate to level V hearing in the right ear.  None of these 
combinations would equate to a combination warranting an 
evaluation in excess of 10 percent for bilateral hearing 
loss.  

The August 1999 VA audiological evaluation revealed an 
average decibel reading of 49 in the left ear, with a speech 
discrimination score of 94 percent.  This equates to level I 
hearing in the left ear.  The average decibel level reading 
for the right ear was 94, with a speech recognition score of 
88 percent.  This equates to level IV hearing in the right 
ear.  Such a combination also does not warrant an evaluation 
in excess of 10 percent.  Additionally, the threshold levels 
for the right ear may be rated under Table VIa which would 
give a higher Level of IX in the right ear.  However, under 
Table VII, a Level I ear and  Level IX ear result in a 
noncompensable rating and, therefore, would not warrant a 
rating in excess of 10 percent. 

The July 2000 VA audiological evaluation revealed an average 
decibel reading of 59 in the left ear, with a speech 
discrimination score of 96 percent.  This equates to level II 
hearing in the left ear.  The average decibel level reading 
for the right ear was 80, with a speech recognition score of 
84 percent.  This equates to level III hearing in the right 
ear.  Such a combination also does not warrant an evaluation 
in excess of 10 percent.  Again, using Table VIa for the 
right ear results in Level VII for that ear, which would 
result in a 10 percent rating but no higher for the bilateral 
hearing loss.  

Finally, the Board notes that there was a decibel level 
reading of 205 at 1000 Hertz reported on one audiologist's 
examination in January 2001 VA while the other examiner 
reported a 105 decibel loss at that Hertz.  Under Table VI, 
the evaluation result will be the same whichever is used 
because with speech recognition of 88 percent and either 
puretone threshold average of 96 (using 105 decibels at 1000 
Hertz) or puretone threshold average of 121 (using 205 
decibels at 1000 Hertz), the combination equates to level IV 
hearing in the right ear.  The average decibel level reading 
reported for the left ear at the time of the January 2001 
examination was 60.  However, the Board notes when averaging 
the appropriate decibel levels, the average decibel level 
reading is 73.  Speech recognition was found to be 100 
percent at the time of the examination.  

When using an average decibel level reading of 60 in the left 
ear, and speech recognition of 100, this equates to level II 
hearing.  When using an average decibel level reading of 73, 
this also equates to level II hearing.  The combination of 
level IV hearing in the right ear and level II hearing in the 
left ear does not warrant an evaluation in excess of 10 
percent.  

Again, using Table VIa to evaluate the hearing loss in the 
right ear, Level IX results with a puretone threshold average 
of 96 and Level XI results with a puretone average threshold 
of 121.  However, Level II hearing in the left ear and either 
Level IX or XI in the right ear combines to a 10 percent 
rating but no more than 10 percent.

In sum, none of the test scores reported at the time of the 
veteran's four VA audiological evaluations demonstrate that 
an evaluation in excess of 10 percent is warranted for his 
service-connected bilateral hearing loss.  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2000).  However, because assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for bilateral hearing 
loss.

The Board is of the opinion that an evaluation in excess of 
10 percent for otitis media with a history of right 
mastoidectomy is not warranted. "Otitis media," according 
to the Court, is an inflammation of the middle ear, which may 
be marked by pain, fever, abnormalities of hearing, hearing 
loss, tinnitus, and vertigo.  Spalding v. Brown, 10 Vet. App. 
6, 7-8 (1996).

The veteran's service connected otitis media is currently 
rated as 10 percent disabling.  This is the maximum 
disability rating that is available under both the original 
and revised rating criteria of Diagnostic Code 6200, with 
hearing loss to be rated separately.  As noted above, 
Diagnostic Code 6200 allows for a separate disability rating 
to be assigned for symptoms of hearing impairment and 
tinnitus.  However, the veteran is already service-connected 
for these conditions.  The evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). Thus, 
as separate ratings for these symptoms have been established, 
they cannot form a basis for a higher rating for otitis 
contrary to the provisions of 38 C.F.R. § 4.14.  The Board 
also notes that there have been no findings of facial nerve 
paralysis or bone loss of the skull.  In any event, the 
maximum rating for otitis is in effect.

The Board has also considered whether an increased evaluation 
is appropriate under Diagnostic Code 6204 for chronic 
labyrinthitis since there is a history of vertigo and 
dizziness.  Under the previous criteria, a 10 percent level 
of disability contemplated moderate chronic labyrinthitis 
with tinnitus and occasional dizziness.  A higher, 30 percent 
evaluation, contemplated severe chronic labyrinthitis with 
tinnitus, dizziness and occasional staggering.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6204 (1998).  However, although the 
veteran had subjective complaints of dizziness, there have 
been no finding on repeat VA examinations of inflammation of 
the labyrinth which would tend to corroborate such 
symptomatology.  Currently, the Rating Schedule provides that 
dizziness is a symptom of a peripheral vestibular disorder, 
which may be assigned a 10 percent rating for occasional 
dizziness and a 30 percent rating for dizziness and 
occasional staggering.  Objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  
38 C.F.R. § 4.87, Diagnostic Code 6204 (2000).  

The Board finds that a compensable evaluation is not 
warranted under 6204 under the old or new criteria.  The 
veteran does not have a diagnosis of labyrinthitis or 
objective evidence supporting a finding of vestibular 
disequilibrium.  At the time of his May 1997 VA examination, 
the veteran reported having only occasional lightheadedness 
when moving his head quickly.  He indicated that this was not 
true vertigo.  At the time of his July 2000 VA examination, 
the veteran indicated that he only occasionally had some 
imbalance and rarely had vertigo. Furthermore, the examiner 
indicated that there was no evidence of complications of 
labyrinthitis.  Moreover, at the time of his January 2001 VA 
examination, the veteran indicated that while he had had 
severe problems with vertigo in the past, he had not had any 
significant problems with vertigo in the past several years.  
Based on the findings on both examinations, the Board is 
unable to conclude that there is objective evidence of 
vestibular disequilibrium.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  The regulation provides 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  There has been no 
showing by the veteran of extraordinary or exceptional 
disability from the service-connected  beyond that 
contemplated by the rating schedule such as frequent periods 
of hospitalization or marked interference with employment due 
to the service connected disorders.  In it February 1998 
supplemental statement of the case, the RO declined to refer 
the claim for an extraschedular rating.  The Board agrees 
that an extraschedular rating is not in order.  There is 
nothing in the disability picture presented that indicates 
that the regular rating criteria are not sufficient.



ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.

An evaluation in excess of 10 percent for otitis media with a 
history of right mastoidectomy, is denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

